PERRY, Judge
(concurring in part and dissenting in part):
I agree with Judge Cook that, for the reasons, and upon the logic he articulates, it was the intent of Congress that, initially, the convening authority, not the military judge, is to exercise the power to suspend1 the execution of any portion of a court-martial sentence.2 However, my concurrence does not extend to two portions of his opinion, neither of which is necessary to a disposition of the question before the Court, and, for that reason, my vote must be qualified.
First, I reserve comment on the last segment of Judge Cook’s opinion, which submits that the entire statutory scheme reflected in the Probation Act is incompatible with that set out in the Uniform Code of Military Justice. I am not persuaded one way or the other, but, in any event, I find this nondeterminative of the present controversy.
Second, I disagree with that earlier part of his opinion which states that the military judge does not enter “a judgment of conviction,” but, instead, implies that it is the convening authority who does so. Indeed, while it is the convening authority who finally executes the sentence which ulti*64mately is approved,3 this ministerial act is not one amounting to the entering of a judgment which, by its nature, is an act judicial in character.4
Save these reservations, I join in Judge Cook’s opinion and concur in the disposition prescribed.

. Judge Cook describes this suspension power as a “command function.” While I certainly agree that, in the Armed Forces, a commander, out of military necessity, ought to have the authority to retain in a duty status a serviceperson who has received a court-martial sentence which, otherwise, would remove him or her therefrom, I do not view the decision as to whether or not to suspend a sentence as one exclusively of command.


. I do not agree with the Chief Judge that the majority in today’s decision renders an “advisory opinion” on this issue. Believing, as I do, that United States v. Marshall, 2 U.S.C.M.A. 342, 8 C.M.R. 142 (1953), was precedent binding on the military judge holding that he lacked the authority to suspend a portion of the sentence he had adjudged, had the judge purported to suspend portions of the sentence he would have been acting “directly contrary to a decision of this Court.” United States v. Heflin, 23 U.S.C.M.A. 505, 506 n. 6, 50 C.M.R. 644, 645, 1 M.J. 131, 132 (1975).


. Article 71(c), Uniform Code of Military Justice, 10 U.S.C. § 871(c).


. My viewpoint that it is the military judge who enters the “judgment of conviction” is supported, I believe, by the fact that, contrary to what Judge Cook suggests, there is legal effect flowing from the trial court’s action which is not dependent upon the convening authority’s execution of that action. For instance, the findings of guilty and the sentence, as approved by the convening authority, are perfectly valid bases for review by Courts of Military Review and by this Court, despite the fact that the convening authority may not execute the sentence until after completion of this appellate review. Articles 66(c) and 67(d), UCMJ, 10 U.S.C. §§ 866(c) and 867(d); and Article 71(c), supra. Additionally, any sentence to confinement adjudged by the court-martial begins to run from the date sentence is imposed, well before it is ordered executed by the convening authority.